Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 1, 2019

                                          No. 04-19-00440-CV

                                        IN RE Chandler Jay LEE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

       On June 28, 2019, relator filed a petition for writ of mandamus and a motion for
emergency relief pending final resolution of the petition for writ of mandamus. This court
believes a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file
a response to the petition in this court no later than July 17, 2019. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for a stay is GRANTED. The trial court’s June 28, 2019 “Temporary
Orders in Suit to Modify Parent-Child Relationship” is STAYED pending final resolution of the
petition for writ of mandamus.

           It is so ORDERED on July 1, 2019.

                                                                    PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2018-CI-03759, styled In the Interest of M.M.L., J.A.L., and E.J.L.,
Children, pending in the 438th Judicial District Court, Bexar County, Texas, the Honorable Gloria Saldana
presiding.